DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 04/21/2022 has been entered.
The amendment filed on 04/21/2022 has been entered.
Applicant amended Claims 1, 3, 4, 17, 21, and 25, and cancelled Claims 10-16 previously withdrawn from consideration.
Amendment to Specification, allowing to overcome its objections presented by the Final Rejection mailed 01//21/22, was entered during consideration of the After Final Amendment mailed 04/08/22.

Status of Claims
Claims 1-9 and 17-27 are examined on merits herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 3 and 25: Claims 3 and 25 recite: “the second interconnect structure, the capacitor, and the resistor are laterally spaced from one another in the second Si-rich dielectric material disposed between the first dielectric layer and the second dielectric layer”. The recitations are unclear, since the second interconnect structure is disposed on the capacitor (and over the resistor), and, as such, the second interconnect structure cannot be laterally spaced from the capacitor and the resistor.
Appropriate correction is required. 
For this Office Action, the above limitations of Claims 3 and 25 were interpreted as: “the capacitor and the resistor are laterally spaced from one another in the second Si-rich dielectric material disposed between the first dielectric layer and the second dielectric layer”.
In re Claim 4: Claim 4 is rejected under 35 U.S.C. 112b due to dependency on Claim 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 17-19, 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0108607) in view of Park (US 2005/0079734).
In re Claim 1, Chen teaches a semiconductor device, comprising (Fig. 19; see also Figs. 4-18): 
a resistor comprising a thin film 150 (paragraph 0038); and 
a capacitor 250 comprising (paragraph 0037): a first plate 252; a capacitor dielectric layer 256 (paragraph 0038) disposed over the first plate 252; and a second plate 254 disposed over the capacitor dielectric layer 136; 
wherein the thin film 150 of the resistor and the first plate 132 of the capacitor 130 comprise a same conductive material 342 (see Figs. 14-15, paragraph 0042), and are defined in a single patterning process (as shown in Figs. 14-15, paragraphs 0042-0043); and
wherein the first plate 252 and capacitor dielectric layer 256 have a first width, and the second plate 254 has a second width, the first width being greater than the second width (Fig. 19).
Chen does not teach a first Si-rich dielectric material having a plurality of silicon nanocrystals and disposed below the thin film and the first plate, and does not teach a second Si-rich dielectric material having a plurality of silicon nanocrystals and disposed over the thin film and the second plate: Chen teaches insulating layer 120 disposed below and the thin film and the first plate and insulating layer 160 disposed above the thin film and the second plate, wherein each of layers 120 and 160 may comprise fluorine doped glass (paragraphs 0028 and 0031). Chen further teaches that the first and second capacitor plates (as well as the thin film) are formed from metal (paragraph 0037).
Park teaches (paragraph 0003) that fluorine migrates from a fluorine doped glass and leads to corrosion of metals, in view of which, Park separated his metal 22 (Fig. 2a, paragraph 0011) from the fluoride contained glass 24 (paragraphs 0003, 0012) with a barrier layer created from a silicon-rich silicon oxide layer 23 (paragraphs 0007, 0012, Claim 1) that is disposed as a layer not only on the metal interconnects 22, covering their tops and sides, but also between the interconnects as a continuous layer. Although Park does not teach that a silicon-rich silicon oxide layer comprises a plurality of silicon nanocrystals, this feature is inherent for the silicon-rich dielectric: The current application teaches that silicon-rich dielectrics comprise nanocrystals (paragraph 0019 of the published current application US 2021/0391253).
Chen and Park teach analogous art directed to metallic layers disposed in dielectrics, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen reference in view of the Park teaching, since they are from the same field of endeavor, and Park created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device by disposing between the first plate and layer 120, between the thin film and layer 120, between the second plate and layer 160 and between the thin film and layer 160 – continuous first and second layers of a silicon-rich dielectrics, overlying and underlying, accordingly, interlayer dielectrics 120 and 160, and coming up with a structure shown in Annotated Modified Portion of Fig. 19, with the first and second Si-rich layers, SRO-1 and SRO-2, respectively, to prevent corrosion of the first and second plates and the thin film (Park, paragraph 0007).   
Annotated Modified Portion of Fig. 19

    PNG
    media_image1.png
    372
    308
    media_image1.png
    Greyscale

In re Claim 7, Chen/Park teaches the semiconductor device of Claim 1 as cited above. 
Chen further teaches (Fig. 19, see also Figs. 11-15, paragraph 0042) the resistor further comprising a resistor dielectric layer 155 disposed above the thin film 150, wherein the resistor dielectric layer 155 and the capacitor dielectric layer 256 comprise the same dielectric material 346.
In re Claim 8, Chen/Park teaches the semiconductor device of Claim 7 as cited above. 
Chen further teaches (Fig. 19) that the dielectric material 346 (Figs. 14-15) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials – see paragraph 0023 of the published current application US 2021/0391253.
In re Claim 9, Chen/Park teaches the semiconductor device of Claim 1 as cited above. 
Chen further teaches that the conductive material 346 (Figs. 3-19) includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042). 
In re Claim 17, Chen teaches a semiconductor device, comprising (Fig. 19, where various limitations and/or numbers are referenced Figs. 4-19, directed to a manufacturing method):
a first plate 252 (paragraph 0037) comprising a first conductive material 342 (paragraph 0042);
a thin film 150, also comprising the first conductive material 342 (see Figs. 13-15, paragraph 0043) that is substantially coplanar with the first plate 252;
a capacitor dielectric layer 256 (paragraph 0037) comprising a dielectric material 346 (paragraph 0042) and disposed over the first plate 252; and
a second plate 254 (paragraph 0037) comprising a second conductive material (paragraph 0043) and disposed over the capacitor dielectric layer 256;
wherein the thin film 150 constitutes at least a portion of a resistor (paragraph 0038), and the first plate 252, the capacitor dielectric layer 256, and the second plate 254 constitute at least a portion of a capacitor 250 (paragraph 0037); and
wherein the first plate and capacitor dielectric layer have a first width, and the second plate has a second width, the first width being greater than the second width (as in Fig. 19).
Chen does not teach a first Si-rich dielectric material having a plurality of silicon nanocrystals and disposed below the thin film and the first plate, and does not teach a second Si-rich dielectric material having a plurality of silicon nanocrystals and disposed over the thin film and the second plate: Chen teaches insulating layer 120 disposed below and the thin film and the first plate and insulating layer 160 disposed above the thin film and the second plate, wherein each of layers 120 and 160 may comprise fluorine doped glass (paragraphs 0028 and 0031). Chen further teaches that the first and second capacitor plates (as well as the thin film) are formed from metal (paragraph 0037).
Park teaches (paragraph 0003) that fluorine migrates from a fluorine doped glass and leads to corrosion of metals, in view of which, Park separated his metal 22 (Fig. 2a, paragraph 0011) from the fluoride contained glass 24 (paragraphs 0003, 0012) with a barrier layer created from a silicon-rich silicon oxide layer 23 (paragraphs 0007, 0012, Claim 1) that is disposed as a layer not only on the metal interconnects 22, covering their tops and sides, but also between the interconnects as a continuous layer. Although Park does not teach that a silicon-rich silicon oxide layer comprises a plurality of silicon nanocrystals, this feature is inherent for the silicon-rich dielectric: The current application teaches that silicon-rich dielectrics comprise nanocrystals (paragraph 0019 of the published current application US 2021/0391253).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device by disposing between the first plate and layer 120, between the thin film and layer 120, between the second plate and layer 160 and between the thin film and layer 160 – continuous first and second layers of a silicon-rich dielectrics, overlying and underlying, accordingly, interlayer dielectrics 120 and 160, coming up with a structure shown in Annotated Modified Portion of Fig. 19, with the first and second Si-rich layers, SRO-1 and SRO-2, respectively, to prevent corrosion of the first and second plates and the thin film (Park, paragraph 0007).       
In re Claim 18, Chen/Park teaches the semiconductor device of Claim 17 as cited above. 
Chen further teaches (Fig. 19) that the dielectric material 346 (Figs. 14-15) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials - based on paragraph 0023 of the published current application.
In re Claim 19, Chen/Park teaches the semiconductor device of Claim 17 as cited above. 
Chen further teaches that the first conductive material 346 (Figs. 3-19) includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042).
In re Claim 21, Chen teaches a semiconductor device, comprising (Fig. 19; see also Figs. 4-18, directed to a manufacturing process and showing some referenced numbers): 
a resistor essentially consisting of a thin film 150 (paragraph 0038); and 
a capacitor 250 comprising (paragraph 0037): a first plate 252; a capacitor dielectric layer 256 disposed over the first plate 252; and a second plate 254 disposed over the capacitor dielectric layer 256;
wherein the thin film of the resistor 150 and the first plate 252 of the capacitor 250 comprise a same conductive material 342 (see Figs. 11-15, paragraph 0042) and are coplanar with each other; and
wherein the first plate 252 and capacitor dielectric layer 256 have a first width, and the second plate 254 has a second width, the first width being greater than the second width.
Chen does not teach a first Si-rich dielectric material having a plurality of silicon nanocrystals and disposed below the thin film and the first plate, and does not teach a second Si-rich dielectric material having a plurality of silicon nanocrystals and disposed over the thin film and the second plate: Chen teaches insulating layer 120 disposed below and the thin film and the first plate and insulating layer 160 disposed above the thin film and the second plate, wherein each of layers 120 and 160 may comprise fluorine doped glass (paragraphs 0028 and 0031). Chen further teaches that the first and second capacitor plates (as well as the thin film) are formed from metal (paragraph 0037).
Park teaches (paragraph 0003) that fluorine migrates from a fluorine doped glass and leads to corrosion of metals, in view of which, Park separated his metal 22 (Fig. 2a, paragraph 0011) from the fluoride contained glass 24 (paragraphs 0003, 0012) with a barrier layer created from a silicon-rich silicon oxide layer 23 (paragraphs 0007, 0012, Claim 1) that is disposed as a layer not only on the metal interconnects 22, covering their tops and sides, but also between the interconnects as a continuous layer. Although Park does not teach that a silicon-rich silicon oxide layer comprises a plurality of silicon nanocrystals, this feature is inherent for the silicon-rich dielectric: The current application teaches that silicon-rich dielectrics comprise nanocrystals (paragraph 0019 of the published current application US 2021/0391253).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device by disposing between the first plate and layer 120, between the thin film and layer 120, between the second plate and layer 160 and between the thin film and layer 160 – continuous first and second layers of a silicon-rich dielectrics, overlying and underlying, accordingly, interlayer dielectrics 120 and 160,  coming up with a structure shown in Annotated Modified Portion of Fig. 19, with the first and second Si-rich layers, SRO-1 and SRO-2, respectively to prevent corrosion of the first and second plates and the thin film (Park, paragraph 0007).       
In re Claim 22, Chen/Park teaches the semiconductor device of Claim 21 as cited above. 
Chen further teaches (Fig. 19) that the dielectric material 346 (Figs. 14-15, paragraph 0041) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials (based on paragraph 0023 of the published current application).
In re Claim 23, Chen/Park teaches the semiconductor device of Claim 21 as cited above. 
Chen further teaches (Fig. 19) that the first conductive material 346 includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042).
In re Claim 26, Chen/Park teaches the semiconductor device of Claim 21 as cited above. 
	Chen further shows (in Fig. 19) that a ratio of the first width to the second width is higher than 1. Although Fig. 3 shows different capacitors – 250, 210, 130, 110 with a ratio of a first width to a second width in a range of about 1.2 to about 1.8, Chen does not state that his drawings are in scale. 
	However, one of ordinary skill in the art before filing the application understands that a ratio of the first width to the second width influence a capacitance of a capacitor (which depends on overlapping areas of the first and second plate). It would have been obvious for one of ordinary skill in the art before filing the application to experiment with various widths ratio, and to choose the ratio in the range from about 1.2 to 1.8, if a desired capacitance of the capacitor would be reached by the widths ratios in the cited range: See MPEP 2144.05 and MPEP 2143 on KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. 
In re Claim 27, Chen/Park teaches the semiconductor device of Claim 21 as cited above. 
Chen further teaches (Figs. 3-19) a dielectric segment 155 that includes an anti-reflective coating (ARC) material – as being created from silicon oxide layer 346 (paragraph 0042, which is inherently ARC layer, see paragraph 0023 of the current published application) and is disposed above the thin film 150, wherein the dielectric segment 155 and thin film 150 share a same width. 

As far as Claims 3, 4, and 25 are understood, Claims 2-6, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Park in view of Furuhashi et al. (US 2015/0357400).
In re Claims 2 and 24, Chen/Park teaches the semiconductor devices of Claims 1 and 21 as cited above.
Chen teaches the device further comprising (Fig. 19 and Figs. 4-18):
a first vertical interconnect structure 270 (paragraph 0037) that extends at least partially through a second dielectric layer 160 (paragraph 0033) disposed above the first plate 252 and the thin film 150, and which electrically connects the first plate 252 to one of a plurality of interconnect structures 390 (paragraph 0045) disposed in an air; and
a second vertical interconnect structure 170 (paragraph 0035) that extends at least partially through the second dielectric layer 160 disposed over the capacitor 130, and which electrically connects the second plate 134 to a third interconnect structure 390 embedded in a third dielectric layer (which is shown in Fig. 3 as being an air), the third dielectric layer disposed over the second dielectric layer 160.
Chen does not teach that the first vertical interconnect structure electrically connects the first plate to a first one of a plurality of interconnect structures embedded in the first dielectric layer.
Furuhashi teaches a semiconductor device comprised a resistor comprising a thin film and a capacitor, and further comprising (Fig. 45; see also Figs. 39-44):
a first vertical interconnect structure P3a (paragraph 0060) that extends at least partially through a first dielectric layer L3 (paragraph 0079) disposed below a first plate LE of the capacitor and the thin film resistor RST, the first vertical interconnect structure electrically connects the first plate LE to a first one M2 (paragraph 0082, the first one M2 is adjoining P3a) of a plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a second vertical interconnect structure P4a (paragraph 0112) that extends at least partially through a second dielectric layer L4 (paragraph 0079) disposed over the capacitor CP, and which electrically connects the second plate UE to a third interconnect structure M4 (adjacent P4a) embedded in a third dielectric layer, which could be air (based on Figs. 39-45).
Although in Fig. 45 of Furuhashi, the third dielectric is an air, in embodiments of Figs. 1, 26, 30, and 36, Furuhashi teaches that a third interconnect structure M4 is embedded in a solid dielectric L5 (paragraph 0079).
Chen/Park and Furuhashi teach analogous art directed to an integrated structure comprised a capacitor and a thin resistor disposed between the first and second dielectrics, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen/Park structure in view of the Furuhashi structure, since they are from the same field of endeavor, and the Furuhashi structure successfully operates.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen/Park’ structures of Claims 2 and 21 by disposing a plurality of first interconnect structures embedded in a first dielectric layer disposed below the first plate and the thin film and to connect a first vertical interconnect structure to a first one of the plurality of interconnect structures embedded in the first dielectric layer (per Furuhashi), if it is desirable having a plurality of first interconnects disposed under the first plate and to connecting the first plate to one of the first interconnects. 
It would have been further obvious for one of ordinary skill in the art before filing the application embedding the third interconnect into a solid dielectric (per Furuhashi) if it is a manufacturer’ preference, which is reasonable when it is desirable to dispose at least a one more metallization structure over the third interconnect structure M4 (Furuhashi, paragraph 0082).
In re Claims 3 and 25, Chen/Park/Furuhashi teaches the semiconductor devices of Claims 2 and 24 as cited above, wherein the second Si-rich dielectric material – SRO2 - is disposed on the capacitor and the resistor and separates the capacitor and the thin resistor from the second dielectric 160, as shown for Claims 1 and 20 in Annotated Modified Portion of Fig. 19. 
Chen further teaches (Annotated Modified Portion of Fig. 19) a second interconnect structure 186 partially embedded in the second dielectric 160, wherein the second interconnect structure, the capacitor 250, and the resistor 150 are laterally spaced from one another in the second Si-rich dielectric material (SRO2, in Annotated Modified Portion of Fig. 19) disposed between the first dielectric layer 120 and the second dielectric layer 160.
In re Claim 4, Chen/Park/Furuhashi teaches the semiconductor device of Claim 3 as cited above, wherein the second interconnect structure 186 (see Annotated Modified Portion of Fig. 19), the capacitor 250, and the resistor 150 are at least partially wrapped by the second Si-rich dielectric material (SRO2 in Annotated Modified Portion of Fig. 19). 
In re Claim 5, Chen/Park/Furuhashi teaches the semiconductor device of Claim 2 as cited above, and comprising the plurality of first interconnects embedded in the first dielectric of Chen (per Furuhashi). 
Chen/Park does not teach a third vertical interconnect structure that extends at least partially through the first dielectric layer and which electrically connects a first end of the thin film to a second one of the plurality of interconnect structures embedded in the first dielectric layer and does not teach a fourth vertical interconnect structure that extends at least partially through the first dielectric layer and electrically connects a second end of the thin film to a third one of the plurality of interconnect structures embedded in the first dielectric layer – all connections to the thin film in the Chen device are provided through the second dielectric layer.
Furuhashi teaches (Fig. 45):
a third vertical interconnect structure P3d-left that extends at least partially through the first dielectric layer L3, and which electrically connects a first end of the thin film RST to a second one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a fourth vertical interconnect structure P3d-right that extends at least partially through the first dielectric layer L3, and which electrically connects a second end of the thin film RST to a third one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen/Park/Furuhashi device of Claim 2 by providing two electrical connections to the thin film in the manner taught by Furuhashi, if it is desirable creating the thin film connected to interconnect structures in the manner taught by Furuhashi.
In re Claim 6, Chen/Park/Furuhashi teaches the semiconductor device of Claim 5 as cited above. 
Chen/Park/Furuhashi further teaches (e.g., Furuhashi teaches, Fig. 45), that the third vertical interconnect structure P3d-left and the fourth vertical interconnect structure P3d-right are in direct contact with the thin film RST.
In re Claim 20, Chen/Park teaches the semiconductor device of Claim 17 as cited above.
Chen teaches the device further comprising (Figs. 3-19):
a first vertical interconnect structure 270 (paragraph 0037) that extends at least partially through a second dielectric layer 160 (paragraph 0033) disposed above the first plate 252 and the thin film 150, and which electrically connects the first plate 252 to one of a plurality of interconnect structures 390 (paragraph 0045) disposed in an air;
a second vertical interconnect structure 170 that extends at least partially through the second dielectric layer 160 disposed over the capacitor 130, and which electrically connects the second plate 134 to a third interconnect structure 390 embedded in a third dielectric layer (being an air) disposed over the second dielectric layer 160.
Chen/Park does not teach that the first vertical interconnect structures electrically connects the first plate to a first one of the plurality of interconnect structures embedded in the first dielectric layer.
Chen/Park also does not teach a third vertical interconnect structure, at least partially extending through the first dielectric layer, that electrically connects a first end of the thin film to a second one of the plurality of interconnect structures embedded in the first dielectric layer; does not teach a fourth vertical interconnect structure, at least partially extending through the first dielectric layer, that electrically connects a second end of the thin film to a third one of the plurality of interconnect structures embedded in the first dielectric layer.
Furuhashi teaches a semiconductor device comprising (Fig. 45):
a first vertical interconnect structure P3a (paragraph 0103) that extends at least partially through a first dielectric layer L3 disposed below the first plate LE and the thin film RST, and which electrically connects the first plate LE to a first one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3;
a second vertical interconnect structure P4a (paragraph 0112) that extends at least partially through a second dielectric layer L4 disposed over the capacitor CP, and which electrically connects the second plate UE to a third interconnect structure M4-right;
a third vertical interconnect structure P3d-left (paragraph 0262), at least partially extending through the first dielectric layer L3, that electrically connects a first end of the thin film RST to a second one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a fourth vertical interconnect structure P3d-right, at least partially extending through the first dielectric layer L3, that electrically connects a second end of the thin film RST to a third one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen/Park’ device of Claim 17 per Furuhashi by providing electrical connections to the first plate of the capacitor and to the first and second ends of the thin film - not from above the capacitor and the thin film - but from below, per Furuhashi, if the manufacture designer prefers such dispositions of connectors, and creating for these connections a plurality of interconnect structures disposed in the first dielectric existing under the capacitor and the thin film, while connecting corresponding interconnect structures to the first plate and to the first and second ends of the thin film with a plurality of vertical interconnect structures extending, at least partially, through the first dielectric layer of Chen.

Response to Arguments
	Applicant’ arguments (REMARKS, filed 04/21/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 10-11) that prior arts cited by the previous Office Action do not teach new limitations, related to Si-rich dielectric, cited by independent Claims 1, 17, and 21 of the amendment filed 04/21/22.
Examiner disagrees with Applicant (REMARKS, page 11) that the set of the amended claims is allowable – as the current Office Action shows, the claims of the application are still unpatentable as being anticipated combinations of prior art references cited by the current Office Action. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/27/22